DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited fails to render obvious track the user actions of the first user as changes are made to the VR simulated environment, as the first user performs a training procedure, assess a performance of the first user based on the tracked user actions, and determine a performance score of the first user for the training procedure; a VR device in communication with the server computer, wherein the generated VR simulated environment is displayed to the first user through the VR device; and a computing device in communication with the computer server, wherein: a second user is connectable, through the computing device, to a session displaying the first user in the generated VR simulated environment, the coordinated changes in the VR simulated environment are displayed to the second user in an exact duplicate of the VR simulated environment as viewed by the first user, the second user is enabled to switch between a third person perspective view of the VR simulated environment watching the first user to a first-person .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616